[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from the final administrative decision of the Department of Income Maintenance (DIM).
The administrative decision sustained the action of DIM in its placement of lien pursuant to Conn. Gen. Stat. 17-83e and 17-83f.
The record does not include evidence to conclude that the appellant lacks the mental capacity to either admit paternity or enter into an agreement to support. The appellant's arguments regarding the law contradict long standing precedent. In addition, the agreement to support challenged by the applicant as insufficient to prove paternity was accepted by the Court (Cretella, J.), references an acknowledgment of paternity, and is supported by applicant's further admission of paternity.
The administrative decision of the Department of Income Maintenance is affirmed and the appeal is dismissed.
BY THE COURT: CT Page 42 ELAINE GORDON, JUDGE